                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    TONYA R.,                                           )
                                                        )
                              Plaintiff,                )
                                                        )            No. 19-cv-2374
             v.                                         )
                                                        )            Magistrate Judge
    ANDREW SAUL, Commissioner of Social                 )            Susan E. Cox
    Security,                                           )
                                                        )
                              Defendant.                )
                                                        )

                                                    ORDER

           Plaintiff Tonya R. (“Plaintiff”) appeals the decision of the Commissioner of Social

Security (“Defendant,” or the “Commissioner”) to deny her application for disability benefits.

For the following reasons, the Commissioner’s motion is denied [dkt. 20], Plaintiff’s motion is

granted [dkt. 14],1 and the Administrative Law Judge’s decision is reversed and remanded for

further proceedings consistent with this opinion.

                                                STATEMENT

           On August 12 2015, Plaintiff filed claims for Supplemental Security Income (“SSI”)

under Title XVI of the Social Security Act (the “Act”) with an onset date of May 25, 2012.

(R.18.) The claim was denied initially and upon reconsideration, after which Plaintiff timely

requested a hearing before an Administrative Law Judge (“ALJ”), which was held on December

12, 2017. (R. 18.) On March 26, 2018, the ALJ denied Plaintiff’s claim, finding her not disabled

under the Act and therefore ineligible for benefits. (R. 18-40.) The Social Security

Administration Appeals Council then denied Plaintiff’s request for review on February, 7, 2019


1
    The Court construes Plaintiff’s Memorandum in Support of Remand [14] as a motion for summary judgment.
(R.1-4), leaving the ALJ’s decision as the final decision of the Commissioner, reviewable by the

District Court under 42 U.S.C. § 405(g). See Haynes v. Barnhart, 416 F.3d 621, 626 (7th Cir.

2005).

         For the purposes of this opinion, the Court will focus on the Plaintiff’s mental health and

social history, as her physical ailments are not pertinent to the Court’s decision. Among the

issues reflected in Plaintiff’s medical record are ongoing problems with alcohol abuse and bi-

polar disorder. These conditions predictably lead to social conflict that will be discussed more

fully below. Plaintiff began treating with Chevonne L. Toney, LCPC, in January 2014, and

continued seeing Ms. Toney through July 2015. (R. 517-542.) Ms. Toney’s treatment notes

reflect that Plaintiff struggled with anger issues, including fights with her boyfriend and landlord

(R. 520), extreme agitation (R. 521), fights with her sister and sister’s boyfriend (R. 523, 524),

becoming “easily agitated” due to her neighbor’s children not cleaning up after their dog (R.

525), ongoing problems controlling her anger (R. 528), verbal altercations with “a manager at

McDonalds about problems with an online application and receiving sales calls for other things”

(R. 529), and spending time in an empty attic room to “organise her thoughts” (R. 529). The

treatment records also reflect significant instability in Plaintiff’s housing situation, such as being

evicted (R. 541), leaving her home to live with an aunt because “she doesn’t feel comfortable in

her own home,” and her landlord selling a building she was living in leading to fear “of being

homeless.” (R. 525.)

         On December 29, 2015, Ms. Toney wrote a letter stating that Plaintiff “presented with

severe Anxiety and some symptoms associated with Bipolar Disorder.” (R. 517). Ms. Toney

noted that Plaintiff’s experience with significant past trauma “may have attributed to difficulty

dealing with others in social settings [and] have made her unequipped to maintain employment.”




                                                  2
(R. 517.) She continued “[Plaintiff] has episodes of angry outburst, anxiety, is very disorganized

and has great difficulty in doing what is needed to maintain employment (maintaining

appropriate hygiene, adhering to schedules, understanding instructions easily etc),” and

concluded that “it will be very difficult for her to learn a skill and work with others to assist her

in locating and maintaining employment.” (R. 517.)

       The administrative record also demonstrates that Plaintiff had two inpatient

hospitalizations in 2016 due to her mental disorders. Plaintiff was hospitalized at Presence St.

Mary Hospital from August 8 through August 14, 2016, and diagnosed with bipolar disorder.

(R. 851-52.)    On presentation, Plaintiff complained of “increasingly aggressive behavior,

depression, and impulsivity,” and she was having “increasing verbal altercations with her

boyfriend at home, whom she lives with and is afraid she may not be able to control her

emotions, and may hurt someone or herself.” (R. 853.)

       Plaintiff was again admitted to Presence St. Mary from October 28, 2016 to November 3,

2016. She was admitted because she had homicidal ideations related to the neighbors in the

shelter where she was living, and diagnosed with schizoaffective disorder. (R. 895.) The

hospital noted that inpatient hospitalization was needed because “multiple attempts at outpatient

have not been successful, inability to care for self due to mental illness.” (R. 895-906.)

       The records also show that Plaintiff was homeless for almost all of 2016 and 2017. On

December 1, 2016, Plaintiff was referred to Teresa Castellanos, LCSW, by Plaintiff’s primary

care physician, Dr. Bridget Nord, M.D. (R. 1011.) Ms. Castellanos noted that Plaintiff was

“currently homeless and living in the shelter.” (R. 1011.) Plaintiff stated that she was “looking

for a psychiatrist” to help her obtain medication for her bipolar disorder. (R. 1011.) Plaintiff

reported that she had an aunt who would help her with a shower or occasional meal, and Ms.




                                                 3
Castellanos listed “homeless, limited support system” under the heading “stressors.” (R. 1012.)

At her next appointment with Dr. Nord on January 6, 2017, she wrote that Plaintiff “is homeless

and sleeping in abandoned buildings with her boyfriend.” (R. 1014.) As of February 22, 2017,

Plaintiff was still homeless, but working on getting housing. (R. 1018.) As of April 2017,

Plaintiff had moved in with a girlfriend. (R. 1023.) At her hearing before the ALJ, Plaintiff

testified that she had been homeless since July 2016, but would occasionally be allowed to stay

at the house of friends or family. (R. 69.)

       The ALJ issued a written decision on March 26, 2018, following the five-step analytical

process required by 20 C.F.R. § 416.920. (R. 18-40.) At step one, the ALJ found that Plaintiff

has not engaged in substantial gainful activity since August 12, 2015. (R. 20.) At step two, the

ALJ concluded that Plaintiff has the severe impairments of alcohol abuse, morbid obesity,

asthma, anxiety, and bipolar condition. (R. 20.) At step three, the ALJ concluded that Plaintiff

does not have an impairment or combination of impairments that meet or medically equal the

severity of a listed impairment. (R. 28.) The ALJ next found that Plaintiff retains the Residual

Functional Capacity (“RFC”) to perform sedentary work with the following restrictions:

“stand/walk two hours of eight and sit hours of eight; lift/carry 20 pounds occasionally and 10

pounds frequently; stoop, crouch, bend occasionally; never kneel or crawl; employ the bilateral

upper extremities without limitation; never work on ladders, ropes, or scaffolds or unprotected

heights; work with unlimited balance; work without environmental limitations except should

avoid concentrated exposure to extremes of heat; perform simple, repetitive tasks; perform

uncomplicated, low stress, end of the day production work; work with occasional contact with

coworkers and supervisors and no public contact but for incidental contact; and take public




                                               4
transportation, feed, dress, bathe self and engage in personal hygiene work without work

attendance deficits.” (R. 30.)

       At step four, the ALJ concluded that Plaintiff has no past relevant work. (R. 28.) At step

five, however, the ALJ determined that, in light of Plaintiff’s age, education, work experience

and RFC, there are jobs that exist in significant numbers in the national economy that she can

perform, such as inspector, system surveillance monitor, and bonder. (R. 39-40.) These findings

led to the conclusion that Plaintiff is not disabled as defined by the Act. (R. 40.)

       In reaching his decision, the ALJ determined that Plaintiff’s claims were only “slightly

consistent.” (R. 21.) In concluding his finding about the consistency of Plaintiff’s claims, the

ALJ stated:

               Doctors have informed her, as she had admitted that she has to stop
               drinking. In essence, she is continuously noncompliant. The
               claimant contends that she has a severe mental health impairment,
               but has inconsistently has not had any medication management or
               psychotherapy in the last two and a half years.”

(R. 26.)

       This was a regular theme in the ALJ’s opinion. Later in the opinion, he noted “[Plaintiff]

has been prescribed with Abilify but had not been taking it for over two years” and “[Plaintiff]

was prescribed Haldol and Ativan, but apparently never took it outside the hospital.” (R. 36

(emphasis in original).) He concluded by stating that Plaintiff “was supposed to go to Mount

Sinai Psychiatric and Behavioral Health and Heartland Alliance for medication management, but

there is no indication that she ever did so.” (R. 36.) However, when Plaintiff testified that she

had not had psychiatric treatment for two years at the hearing, the ALJ did not question any of

the reasons for that gap in treatment.




                                                  5
                                         DISCUSSION

               I.      Standard of Review

       Section 405(g) provides in relevant part that “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42

U.S.C. § 405(g). Judicial review of the ALJ’s decision is limited to determining whether the

ALJ’s findings are supported by substantial evidence or based upon legal error. Clifford v. Apfel,

227 F.3d 863, 869 (7th Cir. 2000); Stevenson v. Chater, 105 F.3d 1151, 1153 (7th Cir. 1997).

Substantial evidence is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971); Skinner v. Astrue, 478

F.3d 836, 841 (7th Cir. 2007). This Court may not substitute its judgment for that of the

Commissioner by reevaluating facts, reweighing evidence, resolving conflicts in evidence, or

deciding questions of credibility. Skinner, 478 F.3d at 841; see also Elder v. Astrue, 529 F.3d

408, 413 (7th Cir. 2008) (holding that the ALJ’s decision must be affirmed even if “reasonable

minds could differ” as long as “the decision is adequately supported”) (citation omitted).

       The ALJ is not required to address “every piece of evidence or testimony in the record,

[but] the ALJ’s analysis must provide some glimpse into the reasoning behind her decision to

deny benefits.” Zurawski v. Halter, 245 F.3d 881, 889 (7th Cir. 2001). In cases where the ALJ

denies benefits, “he must build an accurate and logical bridge from the evidence to his

conclusion.” Clifford, 227 F.3d at 872. The ALJ must at least minimally articulate the “analysis

of the evidence with enough detail and clarity to permit meaningful appellate review.” Briscoe ex

rel. Taylor v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005); Murphy v. Astrue, 496 F.3d 630, 634

(7th Cir. 2007). “An ALJ has a duty to fully develop the record before drawing any conclusions .




                                                6
. . and must adequately articulate his analysis so that we can follow his reasoning.” See Boiles v.

Barnhart, 395 F.3d 421, 425 (7th Cir. 2005).

II.     The ALJ Failed to Discuss Plaintiff’s Reasons for Not Seeking Treatment

       Plaintiff argues that the ALJ performed a flawed analysis of the consistency of her

statements, and the Court agrees. The Social Security Administration (the “Administration”) has

clarified its sub-regulatory policies about symptom evaluation, eliminating the term “credibility”

to emphasize that “subjective symptom evaluation is not an examination of the individual’s

character.” See SSR 16-3p, 2016 WL 1119029 at *1 (effective March 28, 2016). SSR 16-3p

provides guidance in the application of 20 C.F.R. § 404.1529, which states that the

Administration “will carefully consider” information it has about the claimant’s symptoms,

including information about medications and treatments.          According to SSR 16-3p, the

Administration may not use the failure to pursue treatment as a reason for discounting an

individual’s claims regarding symptom intensity, persistence, and limiting effects “without

considering possible reasons he or she may not . . . seek treatment consistent with the degree of

his or her complaints.” SSR 16-3p at *8. The ruling states that the Social Security Agency will

consider and address reasons for not pursuing treatment that are pertinent to an individual’s case.

SSR. 16-3p at *8. The ALJ must then, while evaluating symptom severity, “explain how [he]

considered the individual’s reasons” for not seeking treatment, doing so in a manner sufficient to

allow the Court to trace the path of his reasoning. Id.; see Carlson v. Shalala, 999 F.2d 180 (7th

Cir. 1993.) Notably, the ALJ has a duty to adequately develop the record before drawing any

conclusions. Murphy v. Astrue, 496 F.3d 630, 634 (7th Cir. 2007).

       In this case, the ALJ relied heavily on Plaintiff’s failure to seek psychiatric treatment in

2016 or 2017 as part of his conclusion that Plaintiff’s “statements regarding the intensity,




                                                7
persistence, and limiting effects of symptoms [were] slightly consistent.” (R. 21.) However, the

ALJ did not address the effect that Plaintiff’s homelessness and housing instability may have had

on her failure to pursue treatment, and did not develop the record at the hearing at all on this

issue. It seems clear to the Court that an overriding factor in the longitudinal record shows that

Plaintiff had little to no stability in her housing. Her records shows that she was evicted or

threatened to be evicted from two homes, lived in shelters for some time, was homeless and

living in abandoned buildings for a period in 2016 and 2017, and testified that she had been

homeless between July 2016 and the administrative hearing on December 12, 2017. It is equally

obvious to the Court that such a situation would have the potential to affect an individual’s

ability to seek and receive treatment with any regularity. If one is consistently preoccupied with

the basic human need for shelter, it stands to reason that other needs may be harder to satisfy or

prioritize.

        At the hearing, the ALJ was presented with testimony that demonstrated Plaintiff had not

had psychiatric treatment for several years, but was also homeless during that same time period.

If the ALJ planned to rely on the failure to seek treatment in his analysis, he had an independent

duty to develop the record to consider whether that treatment gap was caused by Plaintiff’s

homelessness, and his failure to do so violates SSR 16-3p and requires remand. To be clear, the

Court is not suggesting that the ALJ should make any specific findings about the effect of

Plaintiff’s homelessness on her failure to seek psychiatric treatment, but not considering it at all

is error, particularly when the ALJ so forcefully cited Plaintiff’s lack of recent treatment in his

discussion of Plaintiff’s consistency. Because this matter must be remanded to rectify that error,

the Court forms no opinion as to the merits of any of Plaintiff’s other arguments at this time.




                                                 8
                                        CONCLUSION

       For the foregoing reasons, this decision of the ALJ is reversed and remanded for

proceedings consistent with this opinion.



Date: 4/6/2020                                  ____________________________________

                                                U.S. Magistrate Judge, Susan E. Cox




                                            9
